Citation Nr: 0935248	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  00-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to a disability 
rating in excess of 10 percent for patellofemoral pain 
syndrome, right knee.

2.	Entitlement to service 
connection for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD) and an adjustment 
disorder.

3.	Entitlement to service 
connection for a right hip disability, to include as due to a 
service-connected right knee disability. 

4.	Whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right ankle disability, to 
include as due to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 
1997.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. Hearings were held before RO personnel in February 
2000 and July 2006.

A September 2009 Board decision granted a petition to reopen 
a claim for service connection for a right hip disability. 
The Board then remanded the underlying claim for service 
connection on the merits, with the additional claims on 
appeal, to the RO (via the Appeals Management Center (AMC)) 
for further development. 

Presently, the Board will decide all issues but the claim for 
service connection for an acquired psychiatric disability. 
This claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC, in   Washington, 
DC. VA will notify the Veteran if further action is required 
on her  part concerning this claim.





FINDINGS OF FACT

1.	The Veteran's right trochanteric bursitis was not 
incurred or aggravated in service, nor is it proximately due 
to or the result of her service-connected right knee 
disability.

2.	Right knee patellofemoral pain syndrome involves mild 
impairment of the right knee. Range of motion is at worse 0 
to 135 degrees, with forward flexion additionally limited to 
90 degrees when taking into consideration painful motion.

3.	In a November 1997 rating decision, the RO denied the 
Veteran's original claim for service connection for residuals 
of a right ankle injury.

4.	Since then, the additional evidence that has been 
obtained is not so significant it must be considered in order 
to fairly decide the merits of this claim. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a right hip 
disability, to include as due to a service-connected right 
knee disability, are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).

2.	A higher rating than 10 percent for patellofemoral pain 
syndrome, right knee,          is denied. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5257 (2009).

3.	The November 1997 rating decision that denied the 
Veteran's original claim for service connection for residuals 
of a right ankle injury is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 
(2009).

4.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated between March 2001 
and January 2009, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claims on appeal. The 
Statements of the Case (SOCs) explained the general criteria 
to establish claims for service connection, and for an 
increased rating for the service-connected disability under 
consideration. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi,        16 Vet. App. 183, 
186-87 (2002). An addendum to the October 2007 Supplemental 
SOC (SSOC) provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits. In addition, the January 2009 notice 
correspondence provided a claim-specific definition of "new 
and material" evidence as required under the Kent decision. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). At 
least one of initial VCAA notice letters comported with this 
standard by preceding the relevant rating decision on appeal, 
the April 2002 notice regarding reopening previously denied 
claims for service connection for hip and right ankle 
disorders. Subsequent notice letters were not timely issued. 
However, the Veteran has had an opportunity to respond to the 
relevant VCAA correspondence in advance of the most recent 
May 2009 SSOC readjudicating her claims. During this 
timeframe the Veteran underwent VA examination and VA 
outpatient treatment records were obtained. There is no 
indication of further available information or evidence that 
must be associated with the record. The Veteran has therefore 
had the full opportunity to participate in the adjudication 
of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining service 
treatment records (STRs), service personnel records, and 
records of VA and private outpatient treatment. The Veteran 
has also undergone several VA examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). See also 38 C.F.R. § 4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). The Veteran has provided copies of 
additional private medical records, and several personal 
statements. While the Veteran previously requested a hearing 
before the Board, she has since withdrawn this request. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Service Connection for Right Hip Disability

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Service medical history denotes treatment for a right knee 
disorder, diagnosed as right knee patellofemoral syndrome, 
and right ankle pain.

The report of a September 1997 VA orthopedic examination 
reflects the Veteran's report that while in the Navy doing 
physical training she twisted her ankle.             The 
Veteran stated she had to continue training exercises for the 
rest of that day and also developed discomfort in her knees. 
Several weeks after the incident according to the Veteran it 
was difficult to bend. There was no reported injury to the 
hip or back while in service, although she described that 
when her knee and ankle were giving her trouble she would 
occasionally get discomfort up the leg to the posterior 
gluteal region, and this was the hip and back discomfort she 
described. A hip examination showed normal range of motion 
with no palpable bursa enlargement and no crepitus when 
carrying the hip through full range of motion. No x-rays were 
obtained. The diagnosis was, in part, muscular discomfort 
involving the right leg, secondary to right knee 
patellofemoral syndrome, and to remote ankle fracture with a 
sprain and normal clinical examination. 

In September 1998 the Veteran obtained treatment at a private 
clinic after an injury that she sustained on the job to her 
right shoulder, right back, and right hip area.  The Veteran 
claimed she was in a normal state of health up until June 
1998 at which point her job duties required moving 200 pound 
objects. The impression was lumbar sprain, along with 
possible hip sprain and right rotator cuff sprain. An 
addendum indicates that x-rays were unremarkable of either 
the hip or lumbar spine. On a later consultation in May 1999 
for a worker's compensation claim, the impression was chronic 
deformity/pain in the right hip area presumed to be bursitis, 
further complicated by her pregnancy.

Records of VA outpatient treatment include an August 1999 
orthopedic report in which the Veteran reported having had 
right groin and lateral thigh pain, after a right knee 
twisting injury in service. The impression was in part, rule 
out right hip avascular necrosis. A December 1999 VA 
orthopedic consultation reflects that the Veteran presented 
with pain in the right hip for several months, mostly on the 
lateral aspect of the hip. There was full range of motion 
retained, with no pain on internal or external rotation. 
There was positive tenderness over the greater trochanter 
made worse with resisted abduction. Recent x-rays were 
negative.           The physician planned an injection of the 
trochanteric bursa.

An undated evaluation from Dr. C.P. (apparently from 2000) 
indicated on physical examination marked increased tonus and 
pain to the right trapezium area, and pain to the right 
sacroiliac point over the upper gluteus area. The basis for 
these symptoms was identified as two accidents, one that 
resulted in orthopedic problems with the right side of the 
body from employment, and the second a motor vehicle accident 
that left the Veteran with some neurological deficits.

During an August 2002 VA orthopedic examination, the Veteran 
reported an incident from 1997 in which she was beaten up and 
thrown to the ground, and injured her back, right hip, right 
knee and right ankle. She had not sought medical attention in 
service for one week, and within a month or two from the 
event was discharged from service. The Veteran objectively 
had a negative Trendelenburg's sign on the right hip. 
However, she claimed inability to raise the right leg to test 
for the left Trendelenburg's sign. She stated that raising 
the right leg caused severe pain in the right hip, back and 
right foot. Right hip flexion was 110 degrees without a drop 
foot brace for a separate right ankle neurological disorder, 
and was painful. There was 60 degrees abduction, and internal 
and external rotation of 60 degrees. All hip motion was 
painless. The VA examiner determined that the physical 
examination was not consistent with organic disease of the 
back, hips and knees. 

The November 2003 report of Dr. T.E.H., observed that the 
Veteran was having severe right hip pain. Examination showed 
tenderness over the greater trochanter with good range of 
motion of the right hip. The impression was right 
trochanteric bursitis. 

The Veteran underwent a July 2007 VA Compensation and Pension 
examination during which she stated that a right hip disorder 
began in 1996 following a physical assault in service. The 
Veteran continued to have pain in the right hip, on average 
5/10 in severity, which was aggravated by walking. A physical 
examination demonstrated no gross deformity. There was 
tenderness to palpation over the right trochanteric bursa. 
Range of motion was flexion 0 to 90 degrees with pain at the 
end of motion, extension 0 to 10 degrees with pain at the end 
of motion, abduction to 35 degrees, adduction to 30 degrees, 
internal rotation to 20 degrees, and external rotation to 30 
degrees. The findings remained the same after five repetitive 
range of motion tests, and there was no evidence of fatigue, 
weakness or lack of endurance. A right hip x-ray was normal. 
The impression was right trochanteric bursitis.

The VA examiner opined that based on the Veteran's history, 
physical examination and imaging studies, the current 
condition in the right hip and low back was less likely as 
not a direct result of the service-connected right knee 
disorder.               The examiner indicated there was no 
significant gait disturbance on the examination.

On VA examination again in February 2009, the Veteran 
described having right hip pain with walking, lying on her 
side, and going up or down stairs. No assistive device or 
physical therapy was required. There were no incapacitating 
episodes or flareups. Objectively, right hip motor strength 
was 5/5 in all planes of motion. Range of motion was flexion 
to 90 degrees, extension to 10 degrees, abduction 20 degrees, 
adduction 20 degrees, internal rotation 30 degrees, external 
rotation 40 degrees. There seemed to be some symptom 
magnification. Gait appeared to be normal and not antalgic. 
After repetitive motion testing there was no additional loss 
of function due to pain, fatigue or lack of endurance. The 
assessment was mild degenerative joint disease of the right 
hip. 

The VA examiner further indicated that based on the claims 
file, the examination, and the Veteran's history, her current 
hip condition was deemed not related to her knee disorder or 
service. According to the examiner, this was due to the fact 
that in previous exams the Veteran had no gait dysfunction 
secondary to the knee. Also, on the current exam there was no 
gait dysfunction secondary to the right knee, and thus no 
reason why a right knee condition would lead to right hip 
degenerative joint disease. On the subject of whether the hip 
disorder was from an assault during service, the examiner 
could not see evidence of a hip fracture or severe hip damage 
in the medical records. It was observed the Veteran most 
likely had hip contusions or sprains/strains, which would not 
lead to hip degenerative joint disease in later years. 
The Board concludes that the criteria for service connection 
for a right hip disorder have not been met. On consideration 
of a direct basis of entitlement, the primary theory of 
entitlement alleged is that the Veteran sustained a physical 
assault from an officer during basic training that resulted 
in substantial physical injury, including the hips. The Board 
while not specifically reviewing the findings on the nature 
and extent of such an incident, observes that there is no 
basis from STRs that such an assault ever involved right hip 
trauma, absent documentation of such. The Veteran's own lay 
statement where competent and credible may substantiate in-
service injury. See also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006). Even applying such principle 
there is significant evidence to the contrary that in-service 
trauma was not a factor in the development of right hip 
pathology. A September 1997 VA examination just following 
separation was negative for any hip symptomatology. There was 
a diagnosis of muscular discomfort involving the right leg 
due to right knee patellofemoral syndrome, but no suggestion 
that this ever involved the right hip region. The above 
clearly indicates lack of continuity of symptomatology since 
service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(the elements of in-service incurrence of a disease or 
injury, and an association between that and a present 
diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). See also 38 C.F.R. § 
3.303(b).

Similarly, additional VA treatment records through December 
1999 began to show right hip pain, but no identifiable 
disability to that point. An August 2002 VA examiner 
meanwhile found that the examination was not consistent with 
organic disease of the hips. The evaluation history prior to 
that examination further demonstrated at least two 
nonservice-related intercurrent injuries, one from post-
service employment and the other an automobile accident, 
which caused or contributed to pain and discomfort in the 
right hip region. The absence of a definitive diagnosis of 
trochanteric bursitis until November 2003, indicates in all 
likelihood the limited if any role that the alleged injury 
had in development of this condition. 


Moreover, the February 2009 VA examiner's opinion weighs 
against any causal association to service, finding that the 
STRs provided no evidence of hip fracture or severe hip 
damage. The examiner considered that instead the Veteran may 
have sustained hip contusions or sprains/strains, factors 
which could not have led to more serious pathology in later 
years. This opinion provides an informed viewpoint and 
objectively evaluates the severity of an in-service injury 
given the limited evidence of relevant symptoms both during, 
and soon following service. See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (indicating that access of examining 
physician to the veteran's claims file is a key factor in 
evaluating the probative value of a medical opinion); Boggs 
v. West, 11 Vet. App. 334, 340 (1998). The Board therefore 
finds that a causal connection between in-service injury and 
right trochanteric bursitis is not established. As a result, 
the claim for service connection on a direct basis of 
entitlement is being denied.

As to a theory of secondary service connection premised upon 
a relationship to a service-connected right knee disability, 
there are two opinions obtained through VA examination which 
each rule out the likelihood of such a cause and effect 
relationship. The July 2007 VA examiner stated that the right 
hip trochanteric bursitis could not have been due to the 
right knee disorder, given the absence of significant gait 
disturbance on evaluation. The Board remanded this claim for 
a second opinion, finding that the original examination 
instructions sent from the RO may have provided the foregone 
conclusion of a negative opinion. Thereafter, the February 
2009 VA examination and opinion, in response to corrected 
instructions, again found in the negative. The VA examiner 
again noted the absence of any gait disturbance, or history 
of the same, to explain the claimed connection between the 
hip and right knee disorders. The preceding opinions are 
supported by a definitive rationale, particularly given the 
lack of gait disturbance as the means to explain the 
secondary relationship posited to exist. See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (recognizing that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"); Miller v. West, 11 Vet. 
App. 345, 348 (1998). There are no other findings to the 
contrary, to indicate another plausible basis to link right 
hip trochanteric bursitis, or mild degenerative joint 
disease, with the Veteran's service-connected right knee 
disability.
Hence, service connection both on a direct and secondary 
basis has not been established. The Veteran's own assertions 
have been considered, but as a layperson he cannot provide an 
opinion on the issue of causation absent consistent medical 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for a right hip disability, to include 
as due to a service-connected right knee disability. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b);           38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected patellofemoral pain syndrome, 
right knee, has been evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for other impairment 
of the knee. 

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability.

In addition, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 pertain to limitation of leg flexion, and provides 
for a noncompensable rating when flexion          is limited 
to 60 degrees. A 10 percent rating requires flexion limited 
to 45 degrees;           a 20 percent rating requires flexion 
limited to 30 degrees; and the highest available 30 percent 
rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees.

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.
Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The Veteran filed a January 20, 2000 claim for increased 
rating.

On VA orthopedic examination in December 1999, the Veteran 
described episodes of intermittent swelling around the right 
knee, and a pins and needles sensation. There was dull aching 
pain and soreness after exercise, and intermittent snapping 
and popping. Examination of the Veteran revealed a normal 
appearing gait, with no evidence of a limp. The wear pattern 
on the soles of both shoes was normal and equal. The right 
knee region had no increased heat, swelling, or joint 
effusion. There was tenderness about the right kneecap and a 
positive patellofemoral sign. There was no atrophy of the 
quadriceps 8 inches above the tibial tubercle on the right 
when compared to a similar spot on the left. Drawer's sign 
was negative. There was no joint line tenderness and 
stressing medial and lateral collateral ligaments was within 
normal limits. Right knee range of motion was from 0 to 110 
degrees. An x-ray was negative. The diagnosis was mild 
chondromalacia of the right knee. 

The report of a March 2002 reexamination indicates that 
evaluation of the right knee revealed no swelling, increased 
heat, or erythema about the knee joint. There was no 
anterior-posterior or varus valgus instability in the knee. 
Peripatellar tenderness to palpation was noted. A positive 
patella grind test was noted. Quadriceps and hamstring 
strength was 5-/5 on the right side. Gait was affected by 
drop foot on the right side due to a post-service injury. The 
diagnosis was of patellofemoral syndrome on the right. 

The Veteran underwent evaluation by a state division of 
disability determination services in May 2002 during which in 
relevant part she reported having right knee pain, which 
increased with physical activity and weather changes. On 
examination of the knees range of motion was 0 to 110 degrees 
on both sides. 

On a June 2007 VA orthopedic examination, evaluation of the 
right knee revealed no gross deformity. There was no joint 
effusion. There was mild tenderness to palpation over the 
lateral joint line. Range of motion was 0 to 135 degrees, 
associated with pain starting at 90 degrees. Following five 
repetitive range of motion tests the pain and range of motion 
remained the same. There was no evidence of fatigue, 
weakness, or lack of endurance. There were negative anterior 
Drawer and Lachman tests, and negative McMurray's test. Right 
knee x-rays revealed superior pole patella enthesophyte and 
mild medial joint space narrowing. The impression was right 
knee mild degenerative joint disease. 

A February 2009 VA examination revealed that the right knee 
did not show any swelling, cellulitis, or deformity. The 
Veteran had range of motion from 0 to 140 degrees. There was 
positive patellar grind test, and some medial and lateral 
joint line tenderness. There was no instability to varus, 
valgus, anterior or posterior stressing. McMurray's sign was 
negative. Motor strength was 5/5 with knee flexion and 
extension. Following repetitive motion testing there was no 
additional loss of function due to pain, fatigue, or lack of 
endurance. The assessment was right knee patellofemoral 
syndrome. 

Based on the preceding, a 10 percent disability rating 
remains the correct evaluation for the Veteran's right knee 
disorder under applicable criteria. To warrant the next 
available 20 percent rating under Diagnostic Code 5257, for 
recurrent knee subluxation or lateral instability, the 
medical evidence would need to establish a moderate level of 
disability. On VA examination however the Veteran 
consistently has not shown signs of knee instability, or 
other qualifying impairment. Such pertinent evaluation 
measures as McMurray's and varus/valgus testing were negative 
in each instance. There is no consistent complaint or 
observed finding of joint laxity or subluxation. It warrants 
mention that there is no indication thus far of 
noncompensable limitation of motion along with x-ray evidence 
of degenerative arthritis, such as might permit assignment of 
a separate 10 percent rating under      38 C.F.R. § 4.71a, 
Diagnostic Code 5003. See VAOPGCPREC 23-97 (July 1, 1997).

The Board has also considered those diagnostic codes 
predicated upon limitation of motion. The most pronounced 
findings from the June 2007 examination show range of motion 
initially at 0 to 135 degrees, at or near normal level. When 
considering the impact of pain on motion, as per the DeLuca 
decision, forward flexion decreased to 90 degrees but no 
further, which would not be sufficient for a compensable 
rating under provisions of Diagnostic Code 5260. Furthermore, 
both this and the February 2009 VA examination range of 
motion findings each included several repetitive motion 
tests, during which functional capability remained the same. 
The use of five such tests on the July 2007 examination in 
particular gave the opportunity to observe the Veteran's 
right knee disorder in the context of joint stress, and there 
was still no indication of any weakness, fatigue, or other 
identifiable functional loss. Thus, the medical evaluation 
procedures taken have sufficiently accounted for the 
potential impact of functional loss upon the Veteran's right 
knee disability. DeLuca v. Brown, supra; 38 C.F.R. §§ 4.45, 
4.59. Accordingly, a 10 percent rating remains the highest 
evaluation warranted under provisions of the rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that her service-
connected right knee disorder has caused her marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular rating. The present 
level of disability compensation is intended to take into 
consideration the degree of impairment in occupational 
capacity attributed to service-connected disability. See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
While the Veteran is not currently employed, there is no 
indication that her right knee disorder was the precipitating 
factor, apart from other claimed disabilities.  

The Veteran's service-connected right knee disorder also has 
not necessitated frequent periods of hospitalization, as she 
has received treatment for it entirely on an outpatient 
basis. This disorder has not otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown,         9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for 
increased rating for right knee patellofemoral pain syndrome. 
The preponderance of the evidence is unfavorable, and hence 
the benefit-of-the-doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 



Petition to Reopen 

A November 1997 RO rating decision denied entitlement to 
service connection for the residuals of a right ankle strain, 
on the basis that there was no competent evidence of a 
current claimed disability. The RO indicated that while there 
was a record of treatment in service for right ankle strain, 
no permanent residual or chronic disability developed. There 
was a normal clinical examination of the right ankle from 
September 1997. The Veteran did not file a timely notice of 
disagreement (NOD) to commence the appeal process, and hence 
the November 1997 rating decision became final and binding on 
the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of this appeal, new and material evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). The provisions of 38 C.F.R. § 3.156(a) were amended 
during the pendency of this appeal. See 66 Fed. Reg. 45,620- 
45,632 (August 29, 2001). The revised version applies to 
claims filed on or after August 29, 2001. The change in the 
regulation does not apply to the present case as the claim to 
reopen was filed in September 1999. When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence, although not its weight, is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
See also Evans v. Brown, 9 Vet. Ap. 273, 283 (1996). 

The additional evidence which has been associated with the 
record since the RO's prior November 1997 rating decision is 
comprised of records of VA and private clinical treatment, 
reports of several VA examinations, records in connection 
with a claim for benefits from the Social Security 
Administration (SSA), and the Veteran's hearing testimony 
along with several personal statements. 

Records of VA outpatient treatment dated from January 1999 to 
February 2009 are absent mention of findings or confirmed 
diagnoses pertaining to a disorder of the right ankle.

The records from when the Veteran underwent private 
hospitalization in February 2000 and for several months 
afterwards following a motor vehicle accident, includes a 
February 2000 report of an x-ray of the right ankle which 
resulted in a normal study. 

A December 2001 Social Security Administration decision 
reflects that the Veteran was deemed not disabled due to the 
primary diagnosis of organic mental disorders, and secondary 
diagnosis of bulging discs in the lumbar spine.

The report of a March 2002 VA orthopedic examination 
indicates that the Veteran was status-post laceration of the 
extensor tendons of the right leg in June 2001, resulting in 
a right foot drop. The Veteran reported that the injury 
occurred at home and was not service related. There was no 
other diagnosis of an injury of or in proximity to the right 
ankle.

An August 2002 VA neurological examination indicated in part 
the diagnosis of right foot drop, most likely secondary to 
multiple tendon injuries from glass cut injury on the right 
ankle with distal peroneal nerve injury. The injury to which 
the diagnosis referred was a post-service incident. In 
reviewing the above, the Board again emphasizes that as this 
was definitively of nonservice-connected etiology,    the 
fact that the right ankle was involved does not support the 
claim the Veteran seeks to reopen; the criteria of 
demonstrating a current diagnosed disability at least 
presumes the possibility that said disability may ultimately 
be shown to be of service origin, versus clearly of non-
service etiology. 


Records from Dr. T.E.H. dated from February to November 2003 
indicate that in February 2003 the Veteran returned for 
followup of her neck and back, as well as right foot and 
ankle. She continued to have pain in the neck and back. There 
was no mention of further evaluation or treatment pertaining 
to the right ankle. The private medical records from various 
other treatment sources are absent reference to a current or 
previous disorder of the right ankle. To the extent this 
private treatment record suggested an episode of right ankle 
pain, that in itself does not establish a qualifying 
diagnosed disability. See also e.g., Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The July 2008 correspondence of Dr. P.K. states that the 
Veteran was under treatment for multiple medical problems, 
consisting of chronic pancreatitis, gastritis, irritable 
bowel syndrome, degenerative joint disease, cardiomyopathy, 
and anemia. There is no specific reference to a right ankle 
disorder.

The remaining evidence on file clearly pertains to diagnosis, 
evaluation and treatment of a psychiatric disorder, including 
VA records, and an August 2002 private clinical evaluation. 
There is of record as well a July 2007 letter from a service 
department inquiring into whether as the Veteran claimed an 
in-service personal assault had occurred, which again does 
not have a bearing upon the merits of the instant claim.

The medical evidence which has been associated with the 
claims file does not establish the element of the Veteran's 
claim which was previously deficient, i.e.,        a 
confirmed current disability. The Veteran's own hearing 
testimony and lay statements cannot alone establish a current 
disability. Nor is there any allegation of a contemporaneous 
diagnosis of a right ankle disability to warrant further 
inquiry into the current functional status of the right 
ankle. See Jandreau v. Nicholson,      492 F.3d 1372 (Fed. 
Cir. 2007) (indicating competency of lay testimony to 
describe symptoms that support a later diagnosis by a medical 
professional). 

Accordingly, new and material evidence has not been received 
to reopen the claim for service connection for a right ankle 
disability. As the criteria for new and material evidence 
have not been met, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen this claim must be denied. 
See Annoni v. Brown,       5 Vet. App. 463, 467 (1993).


ORDER

A disability rating in excess of 10 percent for 
patellofemoral pain syndrome, right knee, is denied.

Service connection for a right hip disability, to include as 
due to a service-connected right knee disability, is denied. 

The petition to reopen a claim of entitlement to service 
connection for a right ankle disability, to include as due to 
a service-connected right knee disability, is denied.


REMAND

The Board is remanding the claim for service connection for 
an acquired psychiatric disability, including PTSD and 
adjustment disorder, to ensure comprehensive notice to the 
Veteran of the available evidence for substantiating the 
claim.

There are specific notice requirements that apply where, as 
here, a PTSD claim is premised upon an in-service personal 
assault, in this case an incident the Veteran describes as 
having been perpetrated by a drill instructor. According to 
38 C.F.R. § 3.304(f)(3), evidence from sources other than the 
claimant's service records may corroborate the claimed 
assault, including records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, physicians, and other sources. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. See 67 
Fed Reg. 10,330-10,332 (March 7, 2002) (later codified at 38 
C.F.R. § 3.304(f)(3)). 
Critical to this matter, VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).

In this instance, a thorough explanation of the procedures 
for establishing a claim based upon a personal assault should 
be provided to the Veteran to ensure that the applicable 
notice criteria are met. See Bradford v. Nicholson, 20 Vet. 
App. 200, 205-06 (2006).

As an additional development measure, the RO/AMC should 
undertake necessary measures to obtain an August 2002 private 
psychiatric evaluation with an August 2003 addendum from Dr. 
R.A.D. The Board's September 2008 remand directed the RO/AMC 
attempt to acquire such report. 

In response, the RO/AMC by January 2009 correspondence 
requested that the Veteran provide a "complete copy" of 
this report. However, a record of this type is more likely to 
be on file with the treating physician than the Veteran. 
Another inquiry therefore should be made to the Veteran, 
requesting completion of a medical authorization to obtain 
the report, and identifying the record in question by date 
and name of treating psychiatrist. See 38 C.F.R. § 
3.159(c)(1) (VA will undertake reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency).

Accordingly, the claim is REMANDED for the following action:

1.	The RO/AMC will send the Veteran 
additional correspondence providing 
notification of the provisions of 38 
C.F.R. § 3.304(f)(3) pertaining to the 
alternative sources of evidence which may 
be used to substantiate the occurrence of 
an in-service personal assault, in support 
of a claim for service connection for 
PTSD. Also inform the Veteran of the 
opportunity to provide further evidence or 
information that pertains to the process 
of stressor verification.

2.	The RO/AMC will contact the Veteran and 
request that she complete a VA Form 21-
4142, Authorization and Content to Release 
of Medical Information, to obtain the 
complete report of an August 2002 
psychiatric evaluation with August 2003 
addendum from Dr. R.A.D. Provided that the 
search for any identified records are 
unsuccessful, the RO/AMC must notify the 
Veteran and her representative of this in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.	The RO/AMC should afford the Veteran a 
VA examination to determine (a) for an 
opinion as to whether it indicates that a 
personal assault occurred as in 38 C.F.R. 
§ 3.304(f) and (b) if there is a current 
psychiatric disorder including but not 
limited to PTSD attributable to this in-
service incident. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD 
and an adjustment disorder.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, she must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of her claim. 

The Veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).







 Department of Veterans Affairs


